DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US Patent (6,612,607) in view of Yasuda et al. (US Publication 2007/0108741).
In regards to claims 1-2, 5-6, 8, 10 and 13-18, Takahashi discloses the claimed limitations including a tear inducing apparatus for a passenger airbag (PAB) door, wherein the tear inducing apparatus comprises:
a scoring line (24; Reference is made to Figures 6A-6D and 16) disposed on the PAB door and configured to be opened when an airbag cushion deploys; and
a plurality of tear inducing pockets (Reference is made to Figures 2 and 4-6D) disposed on both sides of the scoring line to face each other and arranged in a longitudinal direction of the scoring line,
wherein each of the plurality of tear inducing pockets comprises an inner space and a ridge including a flat portion toward the airbag cushion (Reference is made to Figures 1-5);
wherein the plurality of tear inducing pockets comprise a plurality of first pockets disposed on one side of the scoring line and a plurality of second pockets disposed on the other side of the scoring line opposing the one side of the scoring line, and,
wherein the plurality of first pockets are arranged to be spaced apart from one another in the longitudinal direction, and the plurality of second pockets are arranged to be space apart from one another in the longitudinal direction (Reference is made to Figures 1-4);
wherein the plurality of tear inducing pockets includes a pair of facing pockets, which comprise one pocket on each side of the scoring line and are nearest to each other among the plurality of pockets at least one of a shape or a size of facing pockets among the plurality of pockets is the same as each other, and the facing pockets facing each other are disposed in the same position as each other in the longitudinal direction;
wherein the inner space of each of the plurality of pockets comprises a reinforcing rib (Reference is made to Figures 4-5);
further comprising:
at least one lengthwise rib extending between neighboring pockets and connecting the neighboring pockets to each other so as to prevent the PAB door from being bent when the airbag cushion deploys (Reference is made to Figure 4);
wherein a head of the at least one lengthwise rib is rounded (Reference is made to Figure 2); 
wherein the plurality of pockets includes a pair of facing pockets, which comprise one pocket on each side of the scoring line and are nearest to each other among the plurality of pockets, each of the pair of facing pockets comprising a facing surface,
wherein the facing surface of a first pocket faces the facing surface of a second pocket, among the pair of facing pockets, and,
wherein dimensions of the first and second pockets are configured such that the facing surfaces overlap each other on rotation trajectories drawn by the facing surfaces when the PAB door is opened while the first and second pockets are pushed by the airbag cushion (Reference is made to Figures 1-6B).

Takahashi discloses the claimed limitations including welding yet excluding explicitly reciting vibration welding the ribs to the crash pad panel.
Yasuda et al. discloses vibration welding ridges and ribs of an airbag module door to a crash pad panel of a PAB door;
wherein the reinforcing rib is formed integrally with a welding rib welded with the crash pad panel of the PAB door (Reference is made to abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the manner/means/act of attaching the ribs to the panel of Takahashi in view of the teachings of Yasuda et al. to include a vibration welding so as to provide a uniform attachment strength and prevent thermal deformation or discoloration by heat.

In regards to claim 7, Takahashi in view of Yasuda et al. discloses the claimed invention except for a 5mm gap (Reference is made to Figure 1 of Takahashi).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a gap of 5mm somewhere along the ridge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claim(s) 3-4, 9 and 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
Regarding the arguments directed to the newly added amendments, specifically “in the longitudinal direction” the direction in reference is the longitudinal direction of the scoring line in which is not the same dimension in which the first and second pockets are spaced from each other but rather in the dimension in which both the first and second pockets are arranged (i.e. along the scoring line not transverse to it).  The arguments appear to be discussing the portions of the pockets transverse to the scoring line rather than along it which is not commensurate with the claim language.
Regarding the arguments directed to “nearest” the rejection has incorporated the newly added language and the prior art rejection fully reads on the claim limitations as currently recited.  Examiner maintains that the longitudinal direction is the lengthwise direction of the scoring line and not the transverse dimension.
The limitations of claim 13 are fully addressed above.
Examiner maintains the rejection is proper and the prior art reads on the limitations as currently recited.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616